 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00062-JAM
11
                                  Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
12                                                      ORDER RE: DISSEMINATION OF DISCOVERY
                           v.                           DOCUMENT AND/OR INFORMATION SUBJECT
13                                                      TO A PROTECTIVE ORDER
     CARRIE ALAINE MARKIS, AND
14   ANDREA MICHELLE JORDAN
      AKA JILL JORDAN,
15

16                                Defendants.

17

18
                                                 STIPULATION
19
            IT IS HEREBY STIPULATED AND AGREED among the parties and their respective counsel,
20
     as follows:
21
            1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
22
                   Criminal Procedure, and its general supervisory authority.
23
            2.     This Order pertains to all discovery provided to and/or made available to defense counsel
24
                   as part of discovery in this case (hereafter, collectively known as “the discovery”).
25
            3.     The discovery in this matter contains personal identifying information, data relevant to
26
                   other ongoing investigations, and data relating to cooperating witnesses.
27
            4.     The parties request a protective order with regard to the discovery because disclosure of
28

      STIPULATION AND [PROPOSED] PROTECTIVE              1
      ORDER
 1              the personal identifying information and other sensitive data could result in identity theft,

 2              invasion of privacy, resulting financial loss, the compromise of ongoing investigations,

 3              and the threat to cooperating witnesses.

 4       5.     The parties request the Court’s order in this matter because the sensitivity of third-parties’

 5              personal identifying information and other data discussed here requires special protection.

 6       6.     Defense counsel shall not disclose any of the discovery and/or information to any person

 7              and/or entity other than their respective defendant/client, and/or witnesses that they may

 8              be interviewing and/or preparing for trial and/or attorneys, law clerks, paralegals,

 9              secretaries, experts, consultants and/or investigators involved in the representation of

10              defense counsel’s defendant/client in this case.

11       7.     The discovery and/or information therein may only be used in connection with the

12              litigation of this case and for no other purpose. The discovery is now and will forever

13              remain the property of the United States Government. Defense counsel will return the

14              discovery to the Government or certify that it has been shredded and/or deleted at the

15              conclusion of the case, except that Defense counsel may keep one copy for its own files,

16              subject to the security restrictions stated in this document.

17       8.     Defense counsel will store the discovery in a secure place and will use reasonable care to

18              ensure that it is not disclosed to third persons in violation of this agreement.

19       9.     If defense counsel make, or cause to be made, any further copies of any of the discovery,

20              defense counsel will inscribe the following notation on each copy: “U.S. Government

21              Property; May Not be Used Without U.S. Government Permission.”

22       10.    If defense counsel releases custody of any of the discovery and/or information, and/or

23              authorized copies thereof, to any person and/or entity described in paragraph 6, defense

24              counsel shall provide such recipients with copies of this Order and advise that person that

25              the discovery is the property of the United States Government, that the discovery and

26              information therein may only be used in connection with the litigation of this case and for

27              no other purpose, and that an unauthorized use of the discovery may constitute a violation

28              of law and/or contempt of court.

     STIPULATION AND [PROPOSED] PROTECTIVE             2
     ORDER
 1        11.    Discovery materials, while in the custody and control of the defense attorney, may be

 2               reviewed by the defendant represented by a defense attorney, licensed investigators

 3               employed by the defense attorney, and any other individuals deemed necessary by the

 4               defense attorney. Defendants are prohibited from copying the materials or maintaining

 5               personal copies of any such materials and shall be prohibited from transporting any of

 6               these materials to their cellblocks, if applicable.

 7        12.    Defense counsel shall each be responsible for advising their defendant/client, employees

 8               and other members of the defense team and defense witnesses of the contents of this

 9               Stipulation and Order.

10

11        IT IS SO STIPULATED.

12   Dated: June 13, 2019                              MCGREGOR W. SCOTT
                                                       United States Attorney
13
                                                       /s/ Paul Hemesath
14                                                     PAUL HEMESATH
                                                       Assistant United States Attorney
15

16   Dated: June 13, 2019                              /s/ KELLY BABINEAU
                                                       KELLY BABINEAU
17                                                     Counsel for Defendant CARRIE ALAINE MARKI
18

19   Dated: June 13, 2019                              /s/ TODD LERAS
                                                       TODD LERAS
20                                                     Counsel for Defendant ANDREA JORDAN
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] PROTECTIVE              3
     ORDER
 1                                        [PROPOSED] ORDER

 2         For good cause shown, the stipulation of counsel in criminal case number 2:19-CR-00062-JAM,

 3 is approved and

 4
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 5
     Dated: June 14, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] PROTECTIVE          4
      ORDER
